DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7-8 and 17-18 recites the limitation "the agent" in lines 3 and 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4, 7-8, 10-14, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2005/0175167 to Yacoub et al. (“Yacoub”) in view of U.S. Patent Application Publication No. 2014/0140497 to Ripa et al. (“Ripa”).  
As to claims 1 and 12, Yacoub discloses a process and a system for determining actions to perform based on a sentiment analysis of a contact during a communication session at a contact center [Yacoub Abstract, Figs. 1-3, pages 1-6], the process comprising: receiving, at a contact center, a communication session request from a contact via a device of the contact [paragraphs 0021-0022]; establishing a communication session between the device of the contact and a device of a resource of the contact center [paragraph 0022]; receiving a request to place the communication session in a hold state [paragraph 0026]; placing the communication session in the hold state [paragraph 0026]; monitoring communications from the contact while the communication session is in the hold state [paragraph 0027]; analyzing the communications from the contact while the communication session is in the hold state to determine a sentiment score of the contact [paragraphs 0027, 0030, 0033-34, 0043-0044]; Further, Yacoub discloses assigning priority level to the contact on the hold and comparing the contacts priority levels and performing an action such as connecting operator to the highest priority contact in the on-hold queue [paragraphs 0030-0034, 0043-0044, 0065].
Yacoub does not expressly disclose comparing the sentiment score of the contact to a threshold; and performing an action based on the comparison of the sentiment score of the contact to the threshold. Even though, it is obvious to compare the score of the contact to some kind of threshold to determine the priority level and perform an action based on comparison of 
In the same or similar field of invention, Ripa discloses the features of comparing the sentiment score of the contact to a threshold [paragraph 0156, also see paragraph 0158]; and performing an action based on the comparison of the sentiment score of the contact to the threshold [Ripa paragraph 0156, also see paragraphs 0158-165].
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Yacoub to have the features of comparing the sentiment score of the contact to a threshold; and performing an action based on the comparison of the sentiment score of the contact to the threshold as taught by Ripa.  The suggestion/motivation would have been to monitor/analyze calls to and from a call center and provide a visual indication of an emotional level of the customer to whom the agent is speaking [Ripa paragraph 0004].  
As to claims 2 and 13, Yacoub discloses determining a context of the communication session [paragraphs 0018, 0035, 0027, 0037-0039]; wherein analyzing the communications from the contact while the communication session is in the hold state to determine a sentiment score of the contact includes: filtering out any communications that are not associated with the context of the communication session [paragraphs 0038-0039, 0076]; and analyzing the filtered communications from the contact while the communication session is in the hold state to determine the sentiment score of the contact [paragraphs 0038-0041, 0076].
As to claims 3 and 14, Ripa discloses wherein: comparing the sentiment score of the contact to a threshold includes comparing the sentiment score of the contact to a static threshold [Ripa paragraphs 0100, 0101, 0109]. In addition, the same motivation is used as the rejection of claims 1 and 12.
claim 4, Ripa discloses comparing the sentiment score of the contact to a threshold includes comparing the sentiment score of the contact to a dynamic threshold [Ripa paragraph 0105]. In addition, the same motivation is used as the rejection of claim 1.
As to claims 7 and 17, Ripa discloses wherein: performing an action based on the comparison of the sentiment score of the contact to the threshold includes transmitting an alert to the device of the agent [Ripa paragraphs 0004, 0092, 0108, 0156]. In addition, the same motivation is used as the rejection of claims 1 and 12.
As to claims 8 and 18, Ripa discloses wherein: performing an action based on the comparison of the sentiment score of the contact to the threshold includes transmitting an alert to a device not associated with the contact or the agent [Ripa paragraphs 0004, 0044, 0092, 0108, 0114]. In addition, the same motivation is used as the rejection of claims 1 and 12.
As to claims 10 and 19, Yacoub discloses wherein: placing the communication session in the hold state includes launching an instance of a hold manager dedicated to the communications session [paragraph 0022-23]; analyzing the communications from the contact while the communication session is in the hold state to determine a sentiment score of the contact is performed by the instance of the hold manager [paragraphs 0026-0027, 0030-0034]; comparing the sentiment score of the contact to a threshold is performed by the instance of the hold manager [paragraphs 0023, 0065, 0082]; and performing an action based on the comparison of the sentiment score of the contact to a threshold is performed by the instance of the hold manager and includes terminating the instance of the hold manager [paragraphs 0023, 0030-0034, 0043-0044, 0065, 0082]. Further, Ripa discloses the features of comparing the sentiment score of the contact to a threshold [paragraph 0156, also see paragraph 0158]; and performing an action based on the comparison of the sentiment score of the contact to the Ripa paragraph 0156, also see paragraphs 0158-165]. In addition, the same motivation is used as the rejection of claim 1 and 12.
As to claim 11, Yacoub discloses wherein the hold manager includes a natural language recognition and natural language processing application [paragraphs 0022, 0033].
As to claim 20, Yacoub discloses an application specific integrated circuit for determining actions to perform based on a sentiment analysis of a contact during a communication session at a contact center [Yacoub Abstract, Figs. 1-3, pages 1-6], the application specific integrated circuit comprising: a monitoring unit that monitors communications from a contact while a communication session between a device of the contact and a device of a resource at the contact center is in a hold state [paragraphs 0021-0022, 0026]; an analysis unit that analyzes the communications from the contact while the communication session is in the hold state to determine a sentiment score of the contact [paragraphs 0027, 0030, 0033-34, 0043-0044]; Further, Yacoub discloses assigning priority level to the contact on the hold and comparing the contacts priority levels and performing an action such as connecting operator to the highest priority contact in the on-hold queue [paragraphs 0030-0034, 0043-0044, 0065].
Yacoub does not expressly disclose a comparison unit that compares the sentiment score of the contact to a threshold; and an action unit that performs an action based on the comparison of the sentiment score of the contact to the threshold. Even though, it is obvious to compare the score of the contact to some kind of threshold to determine the priority level and perform an action based on comparison of the score to the threshold to be able to give highest priority to the highly emotional contact than a relatively calm contact [paragraphs 0030-0031].
In the same or similar field of invention, Ripa discloses the features of comparing the sentiment score of the contact to a threshold [paragraph 0156, also see paragraph 0158]; and Ripa paragraph 0156, also see paragraphs 0158-165].
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Yacoub to have the features of comparing the sentiment score of the contact to a threshold; and performing an action based on the comparison of the sentiment score of the contact to the threshold as taught by Ripa.  The suggestion/motivation would have been to monitor/analyze calls to and from a call center and provide a visual indication of an emotional level of the customer to whom the agent is speaking [Ripa paragraph 0004].  
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2005/0175167 to Yacoub et al. (“Yacoub”) and U.S. Patent Application Publication No. 2014/0140497 to Ripa et al. (“Ripa”) ”) in further view of U.S. Patent Application Publication No. 2008/0040110 to Pereg  et al. (“Pereg  ”).  
As to claims 5 and 15, Yacoub and Ripa disclose the process of claim 4 and the system of claim 12 (see rejection of claims 4 and 12). 
Yacoub and Ripa do not expressly disclose wherein: comparing the sentiment score of the contact to a dynamic threshold includes comparing the sentiment score of the contact to the dynamic threshold that is based on an amount of time the communication session has been in the hold state.
In the same or similar field of invention, Pereg discloses the features of comparing the sentiment score of the contact to a dynamic threshold includes comparing the sentiment score of the contact to the dynamic threshold that is based on an amount of time the communication session has been in the hold state [Pereg paragraphs 0017, 0024]. Pereg teaches that the thresholds can be dynamic and emotional probability score is based on CTI events [paragraph 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Yacoub and Ripa to have the features of comparing the sentiment score of the contact to a dynamic threshold includes comparing the sentiment score of the contact to the dynamic threshold that is based on an amount of time the communication session has been in the hold state as taught by Pereg.  The suggestion/motivation would have been to provide a novel method for detecting emotional states of a speaker in an audio recording, which is fast efficient, and adaptable for each specific environment [Pereg paragraph 00029].  
Claims 6, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2005/0175167 to Yacoub et al. (“Yacoub”) and U.S. Patent Application Publication No. 2014/0140497 to Ripa et al. (“Ripa”) ”) in further view of U.S. Patent Application Publication No. 2005/0163302 to Mock et al. (“Mock”).  
As to claims 6 and 16, Yacoub and Ripa disclose the process of claim 1 and the system of claim 12 (see rejection of claims 1 and 12). 
Yacoub and Ripa do not expressly disclose wherein: performing an action based on the comparison of the sentiment score of the contact to the threshold includes transmitting an announcement to the device of the contact.
In the same or similar field of invention, Mock discloses the features of performing an action based on the comparison of the sentiment score of the contact to the threshold includes transmitting an announcement to the device of the contact [paragraphs 0030-0031, Fig. 4: steps 423-427, Fig. 5: steps 540-519].
Yacoub and Ripa to have the features of performing an action based on the comparison of the sentiment score of the contact to the threshold includes transmitting an announcement to the device of the contact as taught by Mock.  The suggestion/motivation would have been to enhance the customer service system in terms of responsiveness, profitability, or other criteria as desired [Mock paragraph 0006].  
As to claim 9, Mock discloses wherein: performing an action based on the comparison of the sentiment score of the contact to the threshold includes changing music being transmitted to the device of the contact [Mock paragraph 0030, Fig. 4: step 427].
	
	Conclusion
The following prior art is made of record and not relied upon is considered pertinent to applicant's disclosure:  U.S. Patent No. 7684556 to Jaiswal (Figs. 1-2 and column 2 line 62 to column 3 line 36).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTIM G SHAH whose telephone number is (571)270-5214.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/ANTIM G SHAH/Primary Examiner, Art Unit 2652